Citation Nr: 0500575	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
otitis media, claimed as fungus in the ears.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for otitis media, 
claimed as fungus in the ears.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO issued a decision in April 2000 denying service 
connection for hearing loss and for otitis media, claimed as 
fungus in the ears.  By a decision of November 2002, the RO, 
in part, denied service connection for post-traumatic stress 
disorder (PTSD).  

The September 2002 statement of the case (SOC) does not 
provide laws and regulations on finality nor does it discuss 
the unappealed October 1980 and December 1999 rating 
decisions that denied claims of service connection for 
hearing loss and otitis media, claimed as fungus of the ears.

The April 2000 rating decision was actually a merits-
adjudication of the issues of service connection for hearing 
loss and otitis media, claimed as fungus of the ears.  In 
effect, the RO implicitly determined that new and material 
evidence had been received to reopen these service connection 
claims.  

Although the RO adjudicated the issues of service connection 
for hearing loss and otitis media, claimed as fungus in the 
ears, on a de novo basis, the issues were initially denied by 
the RO in unappealed rating decisions issued in October 1980 
and December 1999.  Therefore, the claims can only be 
reopened upon submission of new and material evidence.  The 
veteran was not prejudiced by the RO's action in that a de 
novo review is a lower threshold in establishing a claim of 
service connection.  However, the Board must initially 
determine whether the appellant presented new and material 
evidence sufficient to reopen the service connection claim 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, 
the Board has modified the issues to reflect the appropriate 
adjudicatory consideration of the veteran's claims, as 
indicated on the title page of this decision.

A hearing was held in May 2003 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

The first two issues on the title page of this decision are 
addressed below.  The remaining three issues on the title 
page of this decision are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1999, the RO 
denied the veteran's claims of entitlement to service 
connection for hearing loss and for otitis media, claimed as 
fungus in the ears.

2.  Evidence received subsequent to that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  



CONCLUSIONS OF LAW

1.  The December 1999 decision of the RO denying service 
connection for hearing loss and for otitis media, claimed as 
fungus in the ears is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and the claims of service connection for hearing 
loss and for otitis media, claimed as fungus in the ears are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).  
 
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claims to reopen.  As such, the 
Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist requirements 
of the VCAA and the implementing regulations relevant to that 
portion of the veteran's appeal.

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied.

Legal Criteria

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

The RO denied service connection for hearing loss and otitis 
in October 1980 and in December 1999.  The veteran was 
informed of those decisions, and did not appeal.  

In its October 1980 decision, the RO found no increase in 
severity during service of a hearing loss noted at 
enlistment.  As well, the RO found no post-service continuity 
of left otitis externa, a condition treated during service; 
also, the RO found that bilateral otitis media was not shown 
by service medical records.  

In its December 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for hearing loss and otitis media, claimed 
as fungus in the ears.  The December 1999 decision is the 
last final denial of the claims on any basis.  

The Board's analysis of the evidence submitted for the 
purposes of the reopening the veteran's current claims must 
include a review of all of the evidence submitted since the 
December 1999 RO rating action.  The evidence added to the 
record since that rating decision includes a VA outpatient 
treatment entry and a statement from Susan M. Wentzel, a 
private audiologist.  

A March 1999 VA clinical notation shows that the veteran was 
found to have tympanic membranes with reddened borders.  A 
specific ear disorder was not then identified.  In any event, 
the evidence suggests possible current ear pathology in this 
veteran who had been treated during service for episodes of 
otitis.

The private audiologist, in a statement received in June 
2003, related that the veteran had bilateral high frequency 
hearing loss with tinnitus.  It was her opinion that it was 
at least as likely as not that hearing loss with tinnitus was 
attributable to intense noise of aircraft engines, heavy 
machinery and gunfire to which the veteran was exposed while 
in service.  

Such evidence does not per se establish a direct relationship 
between the veteran's current hearing loss or some current 
ear disorder and some incident or incidents of service.  
However, the additional evidence does, at a minimum, provide 
a "more complete picture" of the circumstances surrounding 
the veteran's hearing loss and any other ear pathology he may 
now have.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the Board finds that the additional evidence is 
new and material and the veteran's claims of service 
connection for hearing loss and otitis media, claimed as 
fungus of the ears is reopened.


ORDER

New and material evidence has been received to reopen the 
claims for service connection for hearing loss and for otitis 
media, claimed as fungus in the ear; to this extent, the 
appeal is granted.


REMAND

The veteran asserts that he has hearing loss because of noise 
exposure during service.  He claims that he was a UH-1 
helicopter crew chief in Vietnam; that the noise level at the 
aircraft maintenance facility and aboard helicopters was very 
high; and that he was a helicopter door gunner, firing 50 and 
60 caliber machine guns; and that helicopter door gunners sat 
in wells that were very close to noisy transmissions and 
engines.  He also asserts that he now has otitis media, which 
he attributes to fungus in the ears during service.

A review of the record discloses that audiologic testing was 
performed at the veteran's November 1966 service entrance 
examination.  Pure tone thresholds, at the frequencies 500, 
1000 and 2000 Hertz (Hz), varied from 0 to 15 decibels (dB).  
Pure tone thresholds at 4000 Hz were 30 dB in the right ear 
and 40 dB in the left ear.  A June 1967 flight physical 
examination showed that pure tone thresholds, at the 
frequencies 500, 1000, 2000 and 3000 Hz, varied from 0 to 15 
dB, while pure tone thresholds at 4000 Hz were 35 dB in the 
right ear and 25 dB in the left ear; at 6000 Hz, pure tone 
thresholds were 55 dB in the right ear and 45 dB in the left 
ear.  A September 1968 separation examination revealed that 
pure tone thresholds at 500, 1000 and 2000 Hz, were all 5 dB; 
pure tone thresholds at 4000 Hz were 30 dB in the right ear 
and 35 dB in the left ear.  

Several service department treatment notations from April to 
November 1967 reflect the veteran's complaint of a fungus 
infection of the ears, and clinical findings of left otitis 
externa.  In March 1968, the assessment was that the veteran 
had otitis media; both tympanic membranes were clear.  No ear 
pathology was noted on the September 1968 separation 
examination.

On a VA general medical examination in August 1980, it was 
found that the veteran had scarring of the left ear drum; 
hearing loss was noted to clinical inspection.  The veteran 
was also afforded VA ear and audiologic examinations in 
August 1980.  The ear examiner reported that the ear canals 
and tympanic membranes were normal.  Audiologic testing 
showed normal hearing in the speech frequencies and high 
frequency sensorineural hearing loss.  In September 1999, the 
assessment on a VA audiologic examination was that the 
veteran had a mild to profound sensorineural hearing loss.

Medical nexus evidence also is required to link the veteran's 
current diagnosis of hearing loss to alleged incidents in 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The medical evidence outlined above indicates that the 
veteran had a loss of hearing acuity, at 4000 Hz, at least on 
the left, when he entered service; that high frequency 
hearing acuity exhibited an apparently waxing and waning 
course during service, and hearing acuity at 4000 Hz being 
slightly improved at service separation.  

In her statement linking the veteran's current hearing loss 
to service, the private audiologist gives no indication of 
having reviewed the veteran's service medical records.  Her 
assessment about the etiology of the veteran's hearing loss, 
at least in its current state, is not informed by a full 
understanding of the veteran's medical history, and does not 
at this time provide a sufficient basis to grant service 
connection for hearing loss.  VA examiners have not commented 
on the etiology of the veteran's hearing loss.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The current record, then, 
does not contain sufficient medical evidence of a nexus 
between the veteran's currently demonstrated hearing loss and 
any event or occurrence of military service.  So a more 
definitive medical nexus opinion is needed concerning the 
matter to decide this appeal.  

As well, the medical evidence outlined above indicates 
episodic ear problems during service, primarily involving the 
left ear, attributed to otitis; one examiner's post-service 
finding of left ear drum scarring; and a subsequent clinical 
finding of redness of both ear drums.  However, the current 
record does not contain medical opinion about the etiology of 
any current pathology of either ear.  So a definitive medical 
nexus opinion is needed concerning the matter to decide this 
appeal.  

As mentioned above, the VCAA, among other things, sets forth 
requirements about informing a claimant of evidence necessary 
to substantiate a claim, as well as evidence gathering 
responsibilities as between the claimant and VA.  A review of 
the claims file shows that the RO did not provide notice to 
the veteran clearly specifying the type of evidence needed to 
substantiate his claim of service connection for PTSD nor did 
the RO provide notice to him clearly delineating whose 
specific responsibility-his or VA's, it is for obtaining 
this supporting evidence, particularly any nexus evidence.  
Quartuccio; Charles.  Thus, further development is in order.

Additionally, the veteran maintains that he has PTSD as a 
result of experiences in Vietnam when he was a crew chief of 
a UH-1 helicopter.  As mentioned above, he claims that he was 
a door gunner aboard helicopters.  Service department 
personnel records show that the veteran's military occupation 
specialty was UH-1 helicopter repairman; that he served with 
the 336th Aviation Company in Vietnam from April 1967 to 
April 1968; and that his duties included helicopter crew 
chief.  He was awarded an Air Medal and an Aircraft Crewman 
Badge.

Included with the veteran's personnel records are military 
casualty reports concerning David A. Lape and Duane R. 
Passig, both members of the 336th Aviation Company.  David A. 
Lape was killed in Vietnam during November 1967 when he was 
hit by fragments from enemy mortar fire.  Duane R. Passig was 
killed in Vietnam during March 1968 from a gunshot wound 
received while a door gunner on an aircraft hit by enemy 
ground fire.  

In a PTSD questionnaire received in October 2002, the veteran 
mentioned that he was shot down twice in landing zones during 
combat; that he brought back dead American soldiers who had 
been killed in action; and that two helicopter pilots 
assigned to his aircraft were shot down while trying to take 
off.  He indicated that his unit was located in the Mekong 
Delta region of Vietnam.  He did not then provide names of 
the pilots killed in action nor did he give dates when he was 
shot down while aboard a helicopter.  

By letter dated in December 2003, the RO sent the veteran 
another PTSD questionnaire.  He did not respond directly to 
the request for details of experiences in Vietnam, as an 
aircrew member, that he regarded as stressful.  However, 
although the veteran did not complete the requested PTSD 
questionnaire, he provided documents that he may have 
believed would serve in lieu of the questionnaire.  The 
documents were obtained from a website in May 2003.

One document the veteran provided is a personal narrative, by 
an unidentified individual, apparently a member of the 336th 
Aviation Company (Assault Helicopter), detailing operations 
of that unit from January 1968 to March 1968.  The narrator 
relates that members of the 336th Aviation Company were 
engaged in aerial attacks on Viet Cong sampans and ground 
structures; that they lent aid to a South Vietnamese Army 
outpost being overrun by the enemy; and that they supported 
Special Forces operations.  Further, the narrator mentions 
that members of the 336th Aviation Company medivaced the 
wounded from combat outposts; that they were subjected to 
mortar attack in landing zones; and that the Viet Cong 
regularly attacked the unit's airfield with recoilless rifle 
fire and mortar rounds.  The narrative provides details about 
the dates and locations of the unit's operations.  

The veteran also provided programs of military memorial 
services, during the period from July 1967 to March 1968, for 
several members of the 336th Aviation Company.  As well, he 
provided casualty reports of several service members killed 
in action in Vietnam, most of them because of helicopter air 
crashes occurring from 1967 to 1968.  The following service 
members were listed as killed in action:  Duane A. Passig, 
James D. Douglas, Donald T. Ewalt, Michael L. Koskovich, 
Garry D. Sheppard, David A. Lape, and William Scott.  The 
RO's request for records from the National Personnel Records 
Center indicates that the veteran had claimed as stressors 
the deaths of all the service members listed by the website.  

In view of foregoing, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for an 
appropriate VA examinations to obtain a 
medical opinion responding to the 
following questions:

a.)  Is it indisputable that hearing loss 
in the right ear preexisted service?  

b.)  If the answer to question "a" 
above is in the affirmative, then is it 
indisputable  that there was no increase 
in severity of the preexisting right ear 
hearing loss during service?  

c.)  With regard to left ear hearing 
loss, did the pre-existing hearing loss 
undergo any permanent increase in 
severity during service, and if so, was 
any increase due to natural progression?

d.)  If it is not determined that the 
veteran's current hearing loss 
indisputably preexisted service, then is 
it at least as likely as not that such 
hearing loss now present had its onset in 
service; was present within the first 
post-service year; or is otherwise 
related to service?  

e.)  Does the veteran currently have a 
chronic disorder of the ear, including 
any form of otitis?  If so, is it at 
least as likely as not that such chronic 
disorder of the ear had its onset in 
service or is otherwise related to 
service?  

The responses to the questions posed 
above should be prefaced using the 
italicized standards of proof.  The 
reasons and bases for the opinion should 
be discussed.  If a determination cannot 
be reached without resort to speculation, 
that too should be set forth in the 
claims folder.

2.  Prior to any further adjudication of 
the claim of service connection for PTSD, 
review the claims file and ensure that 
all VCAA notice obligations have been 
complied with in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the veteran be notified, by letter, 
of any information, and any medical or 
lay evidence, not previously provided to 
VA that is necessary to substantiate his 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the claim at issue, is unacceptable.  The 
RO also must indicate which portion of 
the information and evidence, if any, is 
to be provided by him, and which portion, 
if any, the Secretary will attempt to 
obtain on his behalf.  Also ask that he 
submit any relevant evidence in his 
possession.

3.  Contact the veteran one more time and 
provide him with a PTSD questionnaire for 
individuals who served aboard 
helicopters.  Again ask him to give as 
much detail as possible about alleged 
stressors while he was in Vietnam, with 
particular reference to the dates and 
locations involving the shooting down of 
helicopters while he was aboard. 

4.  Even if the veteran does not respond 
to the questionnaire or if he provides 
insufficient responses, next contact the 
U.S. Armed Services Center for Unit 
Records Research (USASCURR).  Ask 
USASCURR to provide any history of 
operations of the 336th Aviation Company 
in Vietnam from April 1967 to April 1968.

5.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The 
purpose of the examination is to 
determine if he now has PTSD and if so, 
whether current symptoms are attributable 
to reported in-service stressors.  

If PTSD is diagnosed the examiner should 
specify the stressors supporting that 
diagnosis.  If it is not diagnosed, the 
examiner should specify the criteria for 
that diagnosis that are not met.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

6.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


